287 F.2d 346
109 U.S.App.D.C. 307
Danilo KONVALINKA, Appellant,v.UNITED STATES of America, Appellee.
No. 15908.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 7, 1960.Decided Jan. 26, 1961.

Mr. William J. Garber, Washington, D.C., for appellant,
Mr. John R. Schmertz, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty. and Carl W. Belcher, Asst.  U.S. Atty., were on the brief, for appellee.  Mr. Frank Q. Nebeker, Asst. U.S. Atty., also entered an appearance for appellee.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted of assault after trial in the Municipal Court.  D.C.Code 22-504 (1951).  The Municipal Court of Appeals affirmed the conviction.  Konvalinka v. United States, 1960, 162 A.2d 778.  We granted leave to appeal.  The contentions here urged are of the same nature as those presented to the Municipal Court of Appeals.  After careful consideration, we have concluded that the testimony of the complaining witness was sufficiently corroborated, not only by his spontaneous declaration to a police officer immediately after the alleged assault-- constituting a measure of corroboration of his own testimony concerning the corpus delicti-- but also by the testimony of others tending to confirm his story in respect of such matters as the telephone call and cutting tool, as described in the opinion of the Municipal Court of Appeals.  We find no error affecting substantial rights.

Affirmed